Case 3:18-cv-00471-RGJ-RSE Document 80 Filed 08/25/21 Page 1 of 10 PageID #: 711




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

     ANTHONY HEATH BAKER                                                                          Plaintiff
     AKA ASHLEY BAKER

     v.                                                                   Civil Action No. 3:18-cv-471

     MICHAEL JORDAN AND DR. TANYA                                                              Defendants
     YOUNG

                                                * * * * *

                              MEMORANDUM OPINION & ORDER

          This matter is before the Court on its sua sponte Order requesting additional briefing on

 the issue of whether discovery should be re-opened under FRCP 56(d). [DE 77]. Briefing is

 complete and the matter is ripe. [DE 78; DE 79]. For the reasons below, the Court re-opens

 discovery, but limits it to the specific information identified and sought by Baker. Because the

 Court is re-opening discovery, it DENIES WITHOUT PREJUDICE Defendants’ motions for

 summary judgment [DE 42; DE 53].

                                          I. BACKGROUND

          Baker, an inmate in the Kentucky State Reformatory (“KSR”), identifies as a transgender

 woman.1 [DE 73 at 626]. In July 2018, Baker sued Defendants Michael Jordan and Dr. Tanya

 Young.2 [DE 1]. Baker alleges that Defendants Michael Jordan, KSR’s Medical Director, and Dr.




 1
   Baker is anatomically male and assigned the male sex at birth, but identifies as a woman and goes by the
 name Ashley. Baker requests to be identified using female pronouns. [DE 69 at 617]. The Court respects
 Baker’s wishes and will refer to her using female pronouns throughout this Opinion. See Murray v. United
 States Bureau of Prisons, No. 95-5204, 1997 WL 34677, at *1 n.1 (6th Cir. Jan. 28, 1997) (adopting a
 biologically male plaintiff’s usage of “the feminine pronoun to refer to herself”); Fisher v. Fed. Bureau of
 Prisons, 484 F. Supp. 3d 521, 528 (N.D. Ohio 2020) (same).
 2
   Baker initially sued Michael Jordan, Tanya Young, Dawn Patterson, Christy Jolly, and “all other unknown
 John, Mary Does.” [DE 1 at 1]. After its initial screening, the Court dismissed the claims against Dawn
 Patterson, Christy Jolly, and “all other unknown John, Mary Does.” [DE 10 at 57].
                                                      1
Case 3:18-cv-00471-RGJ-RSE Document 80 Filed 08/25/21 Page 2 of 10 PageID #: 712




 Young, Baker’s treating psychologist, violated her Eight Amendment rights by failing to provide

 hormone treatment for her “transgender disorder.” Id. at 5.

        The Court issued its Scheduling Order on December 10, 2018. [DE 11]. In the Scheduling

 Order, the Court set a pretrial discovery deadline of April 5, 2019 and a dispositive motion deadline

 of June 3, 2019. Id. at 59-60. Other than serving ten interrogatories on Defendant Young, Baker

 apparently conducted no other discovery. [DE 53-3; DE 79 at 7-8].

        Noting the “complexity of the issues presented in” her case, the Court appointed her pro

 bono counsel on June 1, 2020. [DE 67 at 614]. That said, the Court did not appoint Baker counsel

 until after discovery had closed and Defendants had filed their motions for summary judgment.

        While pro se, Baker responded to Defendants’ motions for summary judgment. [DE 63].

 With the Court’s permission, Baker’s counsel later filed a supplemental response. [DE 72]. In a

 footnote in her supplemental response, Baker asserts:

        As set forth herein, Plaintiff believes that the Defendants have failed to carry their
        burden for a summary judgment, and that the existing factual record requires that
        their motions be denied. However, it is also apparent that limited written discovery
        was conducted in this case and no depositions were taken, likely because this was
        a pro se matter. Thus, there are unanswered questions with respect to the decisions
        of medical providers and why the resolution of the grievance was not fully
        implemented. Under a scenario in which the Court concluded that the factual was
        insufficiently developed for the Plaintiff to be able to oppose the motion for
        summary judgment, it would be appropriate to treat this Memorandum as providing
        grounds for further discovery pursuant to FRCP 56(d).

 [DE 73 at 641].

        On July 27, 2021, the Court ordered the parties to brief the issue of whether discovery

 should be re-opened under FRCP 56(d). [DE 77].




                                                  2
Case 3:18-cv-00471-RGJ-RSE Document 80 Filed 08/25/21 Page 3 of 10 PageID #: 713




                                        II.     DISCUSSION

 A. FRCP 56(d)

        1. Procedural Requirements

        Fed. R. Civ. P. 56(d) provides that if a nonmovant “shows by affidavit or declaration that,

 for specified reasons, it cannot present facts essential to justify its opposition, the court may: (1)

 defer considering the motion or deny it; (2) allow time to obtain affidavits or declarations or to

 take discovery; or (3) issue any other appropriate order.” “The burden is on the party seeking

 additional discovery to demonstrate why such discovery is necessary.” Summers v. Leis, 368 F.3d

 881, 887 (6th Cir. 2004). While the nonmoving party usually must file a formal affidavit that

 states “the materials [it] hopes to obtain with further discovery,” id., FRCP 56(d) is also satisfied

 if the party complies with its “substance and purpose” by “informing the district court of her need

 for discovery prior to a decision on the summary judgment motion.” Moore v. Shelby Cty., 718 F.

 App’x 315, 319 (6th Cir. 2017) (internal quotation marks and formatting omitted). In Moore, the

 Sixth Circuit concluded that the plaintiff made a sufficient request for additional discovery when

 she did so in a summary judgment motion but did not file a FRCP 56(d) affidavit. Id. Granting

 summary judgment simply because the plaintiff did not file a “redundant” FRCP 56(d) affidavit,

 the court held, would “unduly exalt form over substance.” Id.

        FRCP 56(d) considers the drastic nature of granting summary judgment by allowing the

 Court to ensure that it “affords the parties adequate time for discovery, in light of the circumstances

 of the case.” Plott v. Gen. Motors Corp., Packard Elec. Div., 71 F.3d 1190, 1195 (6th Cir. 1995).

 FRCP 56(d) offers the Court broad discretion to grant or deny additional time before ruling on

 summary judgment so long as its decision is not “arbitrary, unjustifiable, or clearly unreasonable.”

 F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 623 (6th Cir. 2014).



                                                   3
Case 3:18-cv-00471-RGJ-RSE Document 80 Filed 08/25/21 Page 4 of 10 PageID #: 714




        Baker filed an affidavit with her supplemental response to Defendants’ motions for

 summary judgment.     [DE 73-1]. She did not, however, file an affidavit with her FRCP 56(d)

 motion. Yet Baker has complied with the procedural requirements of FRCP 56(d) by filing a

 motion setting forth the specific information she needs to respond to Defendants’ motions for

 summary judgment. In her motion, which discusses her supplemental response to the motions for

 summary judgment and the affidavit attached to it, Baker asserts:

        Ashley’s supplemental response, and the accompanying affidavit, lay out numerous
        gaps in the evidentiary record that would benefit from additional discovery. For
        example, Ashley repeatedly explained that “there are numerous other references in
        [her] medical records to gender identity disorder and gender issues,” yet she was
        denied the hormone therapy she sought. There is little in the factual record to
        explain this decision, because Dr. Young and Dr. Meek have never been deposed.
        Additional discovery would be helpful to the parties and the court on this issue.

        Another gap in the record relates to deliberate indifference. In her supplemental
        response, Ashley noted that, if a “factfinder determines that she should have
        received hormone therapy, a question of fact remains as to whether prison officials’
        repeated refusals to provide treatment was done with deliberate indifference in
        violation of the Eighth Amendment.” Here, too, the record has little to say about
        any indifference the medical and prison officials may have displayed because those
        officials have never been deposed. At the very least, Ashley should be able to
        conduct targeted discovery on this key issue.

        A third issue that Ashley identified as warranting additional discovery is the
        intention of the parties when they resolved the grievance. In her supplemental
        response, Ashley explained that she “was led to believe that she had reached an
        agreement [about her grievance] with prison officials” that those officials later
        failed to follow. As Ashley explained at length, questions exist about the nature of
        the agreement Ashley reached with prison officials, and additional discovery would
        be helpful in developing the factual record on this question. In short, Ashley did
        not merely make broad allegations about the need for additional discovery—she
        provided a detailed analysis of the record—and its gaps—in a comprehensive filing.

        ...

        Throughout her supplemental response, Ashley explained at length the factual
        record and the many unanswered questions in it. She explained why these
        unanswered questions are sufficient to create a factual dispute that—by itself—
        should be enough for this Court to deny the defendants’ motions for summary
        judgment. Ashley’s robust supplemental response, and the accompanying affidavit,

                                                 4
Case 3:18-cv-00471-RGJ-RSE Document 80 Filed 08/25/21 Page 5 of 10 PageID #: 715




        give a clear picture of the gaps in this case and the ways additional discovery could
        help fill them.

        ...

        Should this Court grant Ashley’s FRCP 56(d) motion, Ashley would like to depose
        medical professionals who were directly involved in treating her, depose prison
        officials who were directly involved in handling the grievance that is the basis of
        this lawsuit, and send limited written discovery to identify other prison officials
        who may have knowledge of this grievance. This written discovery would also
        include requests for documents related to KSR policies, KSR staff training on
        transgender issues, and data on outcomes of other people incarcerated at KSR who
        have sought hormone replacement therapy. Ashley requests an additional ninety
        (90) days for this discovery.

 [DE 79 at 703-05 (internal citations omitted)].

        Baker’s motion “demonstrate[s] [her] need for further discovery with particularity and by

 affidavit or motion.” Williams v. Goodyear Tire & Rubber Co., No. 11-2-35-STA, 2012 WL

 1228860, at *3 (W.D. Tenn. Apr. 11, 2012). Baker describes the discovery she seeks, specifically

 articulates the basis for her request, and explains the discovery’s necessity. As a result, Baker has

 cleared FRCP 56(d)’s procedural hurdle.

        2. Relevant Factors

        When, as here, the party seeking relief under FRCP 56(d) has complied with its procedural

 requirements, “the Sixth Circuit has provided guidance as to the factors a court should evaluate in

 considering whether to permit the requested discovery.” Cressend v. Waugh, No. 2:09-CV-01060,

 2011 WL 883059, at *2 (S.D. Ohio Mar. 11, 2011) (citing CenTra, Inc. v. Estrin, 538 F.3d 402,

 420 (6th Cir. 2008) ). These factors include (1) when the party seeking discovery learned of the

 issue that is the subject of the desired discovery; (2) whether the desired discovery would change

 the ruling; (3) how long the discovery period has lasted; (4) whether the party seeking discovery

 was dilatory in its discovery efforts; and (5) whether the party moving for summary judgment was

 responsive to discovery requests. Id. (internal quotation marks, formatting, and citation omitted).

                                                   5
Case 3:18-cv-00471-RGJ-RSE Document 80 Filed 08/25/21 Page 6 of 10 PageID #: 716




 If the party seeking relief under FRCP 56(d) has not received “a full opportunity to conduct

 discovery,” denial of that party’s FRCP 56(d) motion and ruling on a summary judgment motion

 would likely constitute an abuse of discretion. Ball v. Union Carbide Corp., 385 F.3d 713, 719

 (6th Cir. 2004) (internal quotation marks omitted).

        Baker seeks to: 1) “depose medical professionals who were directly involved in treating

 her; 2) “depose prison officials who were directly involved in handling the grievance that is the

 basis of this lawsuit”; 3) “send limited written discovery to identify other prison officials who may

 have knowledge of this grievance. This written discovery would also include requests for

 documents related to KSR policies, KSR staff training on transgender issues, and data on outcomes

 of other people incarcerated at KSR who have sought hormone replacement therapy.” [DE 79 at

 704-05].

                a. When Baker learned of the issue that is the subject of the desired discovery

        “This factor primarily pertains to situations where there was something that prevented a

 party from learning about a subject of desired discovery until after some discovery had already

 been sought.” Doe v. City of Memphis, 928 F.3d 481, 492–93 (6th Cir. 2019). Baker concedes

 that her “complaints about her treatment (or lack thereof) at the hands of prison doctors and

 officials formed the basis of her allegations.” [DE 79 at 706]. But Baker argues that the Court

 should allow her to depose Dr. Young because Dr. Young only offered a “conclusory response” to

 her interrogatories. Id. Defendants argue that this factor weighs against Baker because she “knew

 of the factual issues relating to her claims of inadequate medical treatment, as well as Defendants’

 affirmative defenses (including PLRA exhaustion) from the outset of this litigation which

 commenced more than three years ago.” [DE 78 at 792]. Baker’s assertion that this factor weighs

 in her favor because Dr. Young offered a “conclusory response” to her interrogatories is



                                                  6
Case 3:18-cv-00471-RGJ-RSE Document 80 Filed 08/25/21 Page 7 of 10 PageID #: 717




 insufficient to establish that “there was something that prevented [her] from learning about a

 subject of desired discovery until after some discovery had already been sought.” Doe, 928 F.3d

 481 at 492–93. As a result, this factor does not weigh in her favor.

                b. Whether the desired discovery would change the Court’s ruling

        Baker claims that she faced cruel and unusual punishment in violation of her rights under

 the Eighth Amendment. [DE 1 at 4]. The Eighth Amendment prohibits the infliction of cruel and

 unusual punishment against those convicted of crimes. U.S. Const. amend. VIII. The Eighth

 Amendment obligates prison authorities to provide medical care to incarcerated individuals, as a

 failure to provide such care would be inconsistent with contemporary standards of decency. Estelle

 v. Gamble, 429 U.S. 97, 103-04 (1976). The Eighth Amendment is violated when a prison official

 is deliberately indifferent to the serious medical needs of a prisoner. Id. at 104-05.

        Defendants argue that “Plaintiff has not provided sufficient information regarding the

 desired discovery for the Court to make a determination whether it would alter any summary

 judgment ruling, and because no such evidence (even if discovery were reopened) would do so.”

 [DE 78 at 695]. Baker responds that “[i]f [she] is permitted to depose the medical professionals

 that treated her, she . . . may produce evidence that they acted with deliberate indifference toward

 her. If she is permitted to depose those involved in the grievance procedure, she may be able to

 show that her understanding—that she should be able to see a different medical provider than the

 one she had been seeing while incarcerated—was shared by prison officials.” [DE 79 at 706-07].

 Baker also argues that “reviewing additional KSR documents may show that staff received

 inadequate training on the issues around transgender prisoners, that the policies in place were

 inadequate, or other facts that bear upon the current case.” Id. Because the specified discovery

 could shed additional light on the grievance process and whether Defendants were deliberately



                                                   7
Case 3:18-cv-00471-RGJ-RSE Document 80 Filed 08/25/21 Page 8 of 10 PageID #: 718




 indifferent, the Court agrees with Baker that it could impact how the Court rules on Defendants’

 motions for summary judgment. The second factor weighs in her favor.

                c. The length of the discovery period

        Defendants assert that the “the four month discovery period in this case is either neutral or

 weights slightly in favor of denying the request to reopen discovery.” [DE 78 at 693]. Four months

 may be enough time to conduct discovery in some cases. But here, where Baker was an

 incarcerated pro se plaintiff for the majority of the case, the fact that discovery was only open for

 four months supports reopening it. See, e.g., Calloway v. Scribner, No. 1:05-CV-01284-BAM PC,

 2014 WL 1317608, at *1 (E.D. Cal. Mar. 27, 2014) (“Courts have permitted the reopening of

 discovery where a state prisoner proceeding pro se moved to reopen discovery following the

 appointment or retention of counsel after the discovery cutoff date”); Draper v. Rosario, 2013

 WL 6198945, at *1–2 (E.D.Cal. Nov.27, 2013) (court permitted pro se prisoner to reopen

 discovery when he acquired pro bono counsel after the discovery cut-off date; counsel alone did

 not entitle plaintiff to additional discovery, but limited additional discovery would serve the

 ultimate resolution of case on the merits).

                d. Whether Baker was dilatory in her discovery efforts

        Baker argues that she attempted to “comply with the Court order and conduct discovery”

 by serving interrogatories. [DE 79 at 708]. Defendants disagree, arguing that Baker conducted

 “no discovery until less than one week before the close of the discovery period; thus, this factor

 weighs against reopening discovery.” [DE 78 at 694]. Baker asserts that “[p]eople who are

 incarcerated have limited hours that they can access libraries and other materials they need to

 successfully prosecute their cases.” [DE 79 at 707]. The Court has no reason to doubt that this is

 true. The Court also recognizes that Baker had only four months to conduct discovery and that



                                                  8
Case 3:18-cv-00471-RGJ-RSE Document 80 Filed 08/25/21 Page 9 of 10 PageID #: 719




 she was required to do so while incarcerated and prosecuting her case pro se. Moreover, Baker’s

 medical records, which Defendants submitted in support of their motions for summary judgment,

 appear to support her claims that she is intellectually disabled. [DE 43 at 364]. Based on these

 considerations, the Court cannot find that Baker was dilatory in her discovery efforts. As a result,

 this factor weighs in her favor.

                e. Whether Defendants were responsive to discovery requests

        Baker argues that this favor weighs in her favor because, although Defendants responded

 to her requests, they did “not result in comprehensive information.” [DE 79 at 708]. Because

 Defendants did respond to her limited requests for discovery, this factor weighs against Baker.

        3. Balancing the Factors

        Three of the five factors weigh in her favor and two weigh against her. Having balanced

 the factors, the Court will allow Baker to pursue the specified discovery. In a footnote in their

 brief, Defendants request that “[t]o the extent the Court does grant Plaintiff’s request to reopen

 discovery,” they “be permitted to conduct discovery to the same degree as that permitted Plaintiff.”

 [DE 78 at 682]. The Court is re-opening discovery but is limiting it to the specific information

 identified and sought by Baker. Both parties may conduct additional discovery on these specified

 issues as the information sought by Baker may require Defendants to seek additional discovery on

 these same topics. The parties shall be given 30 days to confer and submit a proposed discovery

 order to the Magistrate Judge to be assigned to this case.

        After discovery is conducted, the factual record will likely be different than it was when

 Defendants first filed their motions for summary judgment. As a result, and under FRCP 56(d)(1),

 the Court will deny without prejudice Defendants’ motions for summary judgment.




                                                  9
Case 3:18-cv-00471-RGJ-RSE Document 80 Filed 08/25/21 Page 10 of 10 PageID #: 720




                                    III.    CONCLUSION

         For these reasons, IT IS ORDERED that:

         1) Discovery is RE-OPENED so that the parties may conduct the following additional

  discovery: depose medical professionals who were directly involved in treating her, depose prison

  officials who were directly involved in handling the grievance that is the basis of this lawsuit, and

  send written discovery to identify other prison officials who may know about this grievance. This

  written discovery may include requests for documents related to KSR policies, KSR staff training

  on transgender issues, and data on outcomes of other people incarcerated at KSR who have sought

  hormone replacement therapy.

         2) Defendants’ motions for summary judgment [DE 42; DE 53] are DENIED WITHOUT

  PREJUDICE.

         3) This matter is REFERRED to Magistrate Judge Regina Edwards pursuant to 28 U.S.C.

  § 636(b)(1)(A) for resolution of all litigation planning issues, entry of scheduling orders,

  consideration of amendments thereto, and resolution of all nondispositive matters, including

  discovery issues. Magistrate Judge Edwards is further authorized to conduct one or more

  settlement conferences in this matter.

         4) The parties shall have thirty days to CONFER AND SUBMIT a proposed discovery

  order to the Magistrate Judge to be assigned to this case.




                                                                     August 25, 2021




                                                   10
